UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2133


PEGGY I. JOHNSON,

                  Plaintiff – Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cv-00015-RJC-DCK)


Submitted:    March 20, 2009                 Decided:   April 8, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peggy I. Johnson, Appellant Pro Se. Christopher Alan Michaels,
Special Assistant United States Attorney, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peggy I. Johnson appeals the district court’s order

adopting the recommendation of the magistrate judge to deny her

summary judgment motion and to grant the Commissioner’s summary

judgment   motion     in    her        action    seeking    review       of   the

Commissioner’s     decision       to    deny    her   disability     insurance

benefits   and    Supplemental      Security     Income    under   the    Social

Security   Act.      We    have    reviewed     the   record   and   find     no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Johnson v. Astrue, No. 3:07-cv-00015-

RJC-DCK (W.D.N.C. Oct. 2, 2008).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2